           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JEFFREY HARRISON                                          PLAINTIFF

v.                      No. 4:21-cv-321-DPM

AJAY KUMAR and SRAN TRANS, INC.                       DEFENDANTS

                             JUDGMENT
     The complaint is dismissed with prejudice. The Court retains
jurisdiction until 2 August 2021 to consider enforcement of the parties’
settlement agreement.


                                 ___________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                 21 June 2021
